DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a plurality of three-dimensional wirings each including a base connected to the lead frame via a bonding material, a leg extending from the base on a side opposite to a base surface of the base connected to the lead frame, and a terminal connected to the leg and provided in parallel to the base; and a mold resin covering a part of the lead frame, the semiconductor chip, and a part of each of the plurality of three-dimensional wirings, wherein: a number of the plurality of three-dimensional wirings is at least three,” as recited in claim 1, “a plurality of three-dimensional wirings each including a base connected to the lead frame via a bonding material, a leg extending from the base on a side opposite to a base surface of the base connected to the lead frame, and a terminal connected to the leg and provided in parallel to the base; a mold resin covering a part of the lead frame, the semiconductor chip, and a part of each of the plurality of three-dimensional wirings; and a plurality of electronic components each connected to one of the terminals, wherein: a number of the plurality of three-dimensional wirings is at least three,” as recited in claim 4, and “preparing a three-dimensional wiring material having a plurality of bonding parts, a plurality of flat parts provided in parallel to the 
Re Claims 1, 4 and 7, Bauer et al. (US 2007/0278639) disclose semiconductor package that includes wiring layer (15) that has base, leg and top portion parallel to the base. However, Bauer et al. do not disclose the aforementioned limitations of claims 1, 4 and 7.  
Saitoch et al. (US 2009/0230487) also disclose similar inventive subject matter. However, Saitoch et al. do not disclose the aforementioned limitations of claims 1, 4 and 7. 
Kato et al. (US 2008/0099891) also disclose similar inventive subject matter. However, Kato et al. do not disclose the aforementioned limitations of claims 1, 4 and 7. 
Therefore, prior art of record neither anticipates nor renders obvious the claimed limitations of the instant application as a whole either taken alone or in combination.   
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
January 12, 2022